DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final action is in reply to the amendments filed on 19 April 2021.
Claims 1, 4-9, 11 and 13-15 have been amended.
Claims 2, 3, 10, 12, and 16 have been canceled.
Claims 17-25 are added as new.
Claims 1, 4-9, 11, 13-15 and 17-25 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are sufficient to overcome the 112 rejection previously raised. Due to the cancellation of Claim 10, the 112 rejection is respectfully withdrawn.
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised.  These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments have necessitated new art based rejections by narrowing the scope and incorporating content from at least canceled claims 2, 3, and 4.  See new grounds of rejection set forth below.

Response to Arguments
Applicant’s arguments filed on 19 April 2021 have been fully considered but are not persuasive.
Regarding the 101, Applicant argues that the claimed invention is integrated into a  practical application because it provides advantages over known charging methods.  Examiner respectfully disagrees.  The claims set forth a series of steps that illustrate an abstract concept for matching supply/demand using a set of criteria.  The additional elements of the claims merely apply the exception and/or illustrate insignificant extra solution activity.  The limitations claimed do not illustrate an improvement to the technology or a technological environment but instead merely use a computer as a tool to apply the exception.  The 101 rejection is respectfully maintained and updated below.
Regarding the 102/103 rejections Applicant argues that the previously cited references fail to teach filtering based on charging capacities or times for charging.  This argument has been fully considered but is moot in view of the new grounds of rejection necessitated by the amendments to the claims.  The previous dependent claims did not necessarily require the information currently claimed, but instead required “at least one of”.  These amendments have changed the scope of the claims and have necessitated new grounds of rejection, see below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites performing charging of the selected demander vehicle by the electric vehicle and claim 23 recites bringing vehicles to a location.  These limitations lack written description because the specification fails to sufficient identify how the invention achieves the claimed functions.  The specification in Figs. 1, 3 and on Pg. 17 recite only “performing charging” as is claimed.  There is no description describing any structural elements, charging elements or process steps that actually result in linking the two vehicles to perform the charging nor does it set forth the ability to control or move the two vehicles.  Instead the specification is directed to the method for providing a charging service, specifically to the filtering, matching and selection of a supply/demand pair.  There is no explanation of how any actual charging would be performed between vehicles except that it is done 
Examiner notes that while the performing charging and bringing vehicles steps lack written description, they are is the basis as to why a 101 rejection was not raised for this set of claims.  The deletion of the “performing charging” step to overcome the 112 rejection would necessitate a 101 rejection similar to the other independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-9, 11, 13-15 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent Claims 1 and 11 recite a service providing method for vehicle 
This judicial exception is not integrated into a practical application.  The claims recite additional elements for receiving information by a server from terminals mounted in a vehicle, sending information in a selectable manner, receiving information of a selection and transmitting information by the server.  The receiving, sending and transmitting steps are all recited at a high level of generality and illustrate mere data gathering and transmission which are forms of insignificant extra solution activity.  The server and terminals mounted in a vehicle that performs the steps is also recited at a high level of generality and merely automates the steps.  Each of the additional limitations is no more than mere instructions to transmit data and apply the exception using generic computer components, a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer, i.e. by a server.  The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving, sending and transmitting steps that were considered extra solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the server is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI and OIP Techs court decisions references in MPEP 2106.05(d) indicate that mere collection, receipt and transmission of data over a network are well-understood, routine and convention functions when claimed in a merely generic manner, as they are here.
Claims 2, 4-9, 13-15 and 17-21 are dependent upon Claims 1 and 11 and include all the limitations of the independent claims and thus recite the same abstract idea.  The types of information being described in the dependent claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13, 17-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Coburn et al. (US 2019/0001833) in view of Ricci (US 2018/0143035).
As per Claim 1 Coburn teaches:
A vehicle-to-vehicle charging service providing method using a supplier terminal of each of a plurality of suppliers that want to charge another electric vehicle, a demander terminal of a demander that wants to be charged by another electric vehicle , and a server communicating with the supplier terminals and the demander terminals, (Coburn [0004], Fig. 1 illustrates supplier and demander terminals, such as the interfaces of vehicles 10a and 10b as well as a server such as the third party device, mobile communication device or network through which they communicate, Fig. 4 further illustrates two electric vehicles interacting to exchange a charge), the method comprising:  
5receiving, by the server from the supplier terminal, supplier information, (Coburn Fig. 5 item 520, [0006, 0020, 0027-0031, 0034-0037, 0046, 0049] illustrate and describe a processing unit for receiving information from suppliers offering to charge another vehicle) that includes information related to an available charging capacity (Coburn Fig. 5 item 520, [0006, 0020, 0027-0037, 0043, 0046-0049] illustrate and describe supplier information received by the processing unit including available charging capacity, location and supply price); 
rereceiving, by the server from a plurality of other supplier terminals, additional supplier information that includes, for each other supplier terminal, information related to an available charging capacity (Coburn Fig. 5 item 520, [0006, 0020, ;
receiving, by the server from the demander terminal, demander information (Coburn Fig. 2 item 210, [0004, 0020-0021, 0027-0031, 0034-0037, 0048] describe the processing unit receiving a request for a charge for an electric vehicle and associated information) that includes information related to a required charging capacity, (Coburn Fig. 2 item 210, [0006, 0020-0021, 0027-0037, 0043, 0046-0049] describe the processing unit receiving demand information including required charge and location information) wherein the demander terminals is a device mounted in an electric vehicle of the demander (Coburn Fig. 1 illustrates how the onboard computers include an interface within each participating vehicle); 
filtering suppliers corresponding to the demander information based on the supplier information and the additional supplier information (Coburn Fig. 5 item 520 and Fig. 6, [0046-0049] describe the ability to broadcast a request for vehicle to vehicle charging and to receive multiple responses offering a charge including information on its availability and location, the processor may select one of the offers, e.g. filter suppliers, based on specific factors such as proximity, cost, etc.), wherein the filtering comprises determining whether the available charging capacity of each supplier is greater than the required charging capacity of the demander (Coburn Fig. 5 item 520 and Fig. 6, [0006, 0027-0031, 0043-0049] describe the ability to broadcast a request for vehicle ; 
sending supplier information of the filtered suppliers to 15the demander terminal of the demander in a selectable manner (Coburn Fig. 5 item 520-530 and Fig. 6, [0006, 0020-0021, 0027-0031, 0046-0049] describe the ability to receive multiple responses offering a charge including information on its availability and location, the processor may select one of the offers, e.g. filter suppliers, based on specific factors such as proximity, cost, etc. after displaying the available supply information so that a user may choose a charging vehicle on its route or may choose a charging vehicle based on other factors); 
receiving supplier information of one of the filtered suppliers selected by the demander from the demander terminal (Coburn Fig. 5 item 520-530 and Fig. 6 [0004-0006, 0020-0021, 0027-0031, 0047-0049] describe the ability to broadcast a request for vehicle to vehicle charging and to receive multiple responses offering a charge including information on its availability and location, the processor may select one of the offers, e.g. filter suppliers, based on specific factors such as proximity, cost, etc. and may send back an acknowledgement to the second vehicle as well as information acknowledging ; and 
transmitting, by the server, completion information 20indicating completion of charging reservation matching to the supplier terminal of the supplier selected by the demander and to the demander (Coburn Fig. 5 item 520-530 and Fig. 6 [0004-0006, 0027-0031, 0046-0049] describe the ability to broadcast a request for vehicle to vehicle charging and to receive multiple responses offering a charge including information on its availability and location, the processor may select one of the offers, e.g. filter suppliers, based on specific factors such as proximity, cost, etc. and may send back an acknowledgement to the second vehicle as well as information acknowledging the acceptance of a request so that the two vehicles can meet to perform the charging as well as transmitting an authorization, i.e. completion information indicating completion of a charging reservation match, to complete the charging).  
Coburn describes taking the availability information into account along with capacity and other vehicle specific information when filtering and matching suppliers and demanders but does not explicitly recite start/end times being utilized.  However, Ricci teaches a smart refill assistant for electric vehicles.  Ricci further teaches:
information  related to start and end times of available supply information…related to a desired charging start time…whether the desired charging start time is between the start and end times of available supply for each supplier (Ricci in at least [0141-0145, 0156-0159, 0201-0206] describes utilizing auxiliary data that can be attached to features and/or attributes and can include available times for reservations, e.g. start and end times, as well as hours of operations, e.g. start/end times, along with wait times and other operational data, the user makes selections including preferences and other settings that are utilized when determining options to match supply and demand for electric vehicles)
Therefore, it would be obvious to one of ordinary skill in the art to modify the system that matches supplier and demander of electric vehicle charge and utilizes availability data by filtering options for users to include the techniques for designating specific start/end times that are desired or allowed, e.g. reservation times and operating hours, because by utilizing the specific time based criteria the combination provides the user with additional options to further customize their search for or as a provider which will improve overall user satisfaction.
As per Claim 4 Coburn in at least Fig. 5 item 520 and Fig. 6, [0006, 0027-0031, 0043-0049] describes the ability to broadcast a request for vehicle to vehicle charging and to receive multiple responses offering a charge including information on its availability and location, the processor may select one of the offers, e.g. filter suppliers, based on specific factors such as proximity, cost, battery power, remaining power in battery, location of charger port, vehicle information, capacity information, distance, consumption history, rate of consumption, nearest EV but does not explicitly recite filtering based on time ranges.  However, Ricci further teaches:
wherein the filtering the suppliers further comprises determining whether a supplier has transmitted supplier information in which a time, which ranges from an expected charging start time that is a later time between a time at which the vehicle of the demander is expected to be 24able to move to a charging location and a time at which the vehicle of the supplier is expected to be able to move to the charging location to a time that results from adding to the expected charging start time a charging preparation time and a time 5expected to be required to charge the required charging capacity, falls within the start and end times of available supply is filtered as a supplier corresponding to the demander information (Ricci in at least [0141-0145, 0156-0159, 0201-0206] describes utilizing auxiliary data that can be attached to features and/or attributes and can include available times for reservations, e.g. start and end times, as well as hours of operations, e.g. start/end times, along with wait times and other operational data, the user makes selections including preferences and other settings that are utilized when determining options to match supply and demand for electric vehicles).  
Ricci is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 5 Coburn further teaches:
wherein if the desired charging location input by the demander is the location of the vehicle of the supplier, only a supplier who is able to arrive on the basis of remaining electric energy of the vehicle of the demander is filtered as the supplier corresponding to the demander information (Coburn [0043-0049] describes utilizing any variety of designated criteria to determine which supplier corresponds to the demander information including location as well as energy factors).  
As per Claims 11 and 13 the limitations are substantially similar to those set forth in Claims 1, 4, and 5 above and are therefore rejected based on the same reasons and rationale set forth in the rejections of claims 1, 4, and 5 above.  Claim 11 illustrates the inverse scenario, where the supplier is performing the search to offer services, however, the cited art can be performed in either direction, so either the supplier or requestor can be performing a search and thus meets the limitations of the claims as currently recited, see [0049] explicitly reciting that any vehicle requiring or offering a service can upload or search for related information and choose form the choices available.
As per Claim 17 Coburn further teaches:
wherein the available supply distance set is limited to a distance the vehicle of the supplier is able to reach on the basis of remaining electric energy (Coburn in at least [0048-0049] describes the ability to determine the maximum distance a vehicle can travel before consuming all battery power).  
As per Claim 18 Coburn further teaches:
wherein the supplier information and the additional supplier information further include a location of a supplier and wherein the demander information includes a desired charging location or a location of a vehicle corresponding to the demander (Coburn in at least [0048-0049] describes including the location of any participating vehicle and using that as a desired charging location).  
As per Claim 19 Coburn further teaches:
wherein the supplier information and the additional supplier information further includes a supply price and wherein sending the supplier information comprises sending the supply price to the demander terminal (Coburn in at least [0048-0049] describes designating a compensation for a certain amount of power that can be communicated between participants).  
As per Claim 20 Coburn further teaches:
wherein sending the supplier information of the filtered suppliers to the demander in a selectable manner comprising sending information related to a distance, time, and required energy from a current location of the vehicle of the demander to a destination via the location of the vehicle of the supplier (Coburn in at least [0048-0049] describes transmitting information between participants via an interface for acceptance, rejection, etc., i.e. a selectable manner, where the distance, availability and energy requirements can be designated in combination with location information).  
As per Claim 22-25.
Claims 6-9, 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coburn et al. (US 2019/0001833) in view of Ricci (US 2018/0143035) further in view of Dukach et al. (US 2002/0009978).
As per Claim 6 Coburn further teaches:
wherein if the desired charging location input by the demander is the location of the vehicle of the supplier and wherein the supplier information indicating the shortest to longest distance from a current location of the vehicle of the demander to a destination via the location of the vehicle of the supplier (Coburn [0043-0049] describes the ability to utilize location based criteria for filtering supplier information and to make a decisions so that the closest in distance offer is chosen).
Coburn/ Ricci does not explicitly recite providing the possible results in a ranked order of shortest to longest.  However, Dukach teaches a display interface for a vehicle that enables users to select what information will be displayed, specifically, different criteria can include time based factors as is described in at least [0242-0249]. Dukach further teaches:
the supplier information is provided to the demander in a ranked order (Dukach [0250-0271 describes the ability to use the interface to determine a degree to which different results are found that match the designated criteria and the ability to select from those output results as is illustrated in at least Figs. 26A-B, the search result displays can be output as any ranked list for any designated set of criteria so that the best match can be identified), 

As per Claim 7 Coburn in at least [0043-0049] describes the ability to utilize location based criteria for filtering supplier information and to make a decisions based on any set of designated criteria, e.g. wherein if the desired charging location input by the demander is the location of the vehicle of the supplier.  Coburn/Ricci does not explicitly recite providing time based factors in a shortest to longest ranked order. However, Dukach teaches a display interface for a vehicle that enables users to select what information will be displayed, specifically, different criteria can include time based factors as is described in at least [0242-0249]. Dukach further teaches:
the supplier information is provided to the demander in a ranked order (Dukach in at least [0262-0267] specifically describes using a time profile, selected time period or factors as criteria for performing a search to identify a match, [0250-0271 describes the ability to use the interface to determine a degree to which different results are found that match the designated criteria and the ability to select from those output results as is illustrated in at least Figs. 26A-B, the search result displays can be output as any ranked list for any designated set of criteria so that the best match can be identified). 

As per Claim 8 Coburn further teaches:
wherein if the desired charging location input by the demander is the location of the vehicle of the supplier and wherein the supplier 15information is provided to the demander indicating required energy from a current location of the vehicle of the demander to a destination via the location of the vehicle of the supplier (Coburn [0043-0049] describes the ability to utilize location based criteria for filtering supplier information and to make decisions based on battery capacity, power for transfer, distance, maximum distance, consumption rate and other energy requirement based information).  
Coburn/Ricci does not explicitly recite providing the possible results in a ranked order of smallest to largest required energy. However, Dukach teaches a display interface for a vehicle that enables users to select what information will be displayed, specifically, different criteria can include time based factors as is described in at least [0242-0249]. Dukach further teaches:
the supplier information is provided to the demander in a ranked order  (Dukach in at least [0262-0267] specifically describes using a time profile, selected time period or factors as criteria for performing a search to identify a match, [0250-. 
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to utilize rules for providing matches between supplier and demanders so that a selection can be made to include techniques for ranking or ordering results from least to greatest, smallest to largest, etc. because by ranking the results in the display, the combination enables the user to most easily identify the best match results from the search performed using the designated criteria.
As per Claim 9 Coburn further teaches:
wherein the desired charging location input by the demander is the location of the vehicle of the supplier and wherein the demander selects the received supplier information based on shortest distance, shortest time, or minimum energy options (Coburn [0043-0049] describes utilizing location based information as well as the ability to indicate or select specific factors such as closest distance, or minimum energy consumption); and  26
Coburn/Ricci does not explicitly recite that this information is provided in a ranked order from smallest or shortest or longest or largest. However, Dukach teaches a display interface for a vehicle that enables users to select what information will be displayed, specifically, different criteria can include time based factors as is described in at least [0242-0249]. Dukach further teaches:
information corresponding to the option selected by the demander is provided to the demander in order of shortest to longest or smallest to largest  (Dukach in at least [0262-0267] specifically describes using a time profile, selected time period or factors as criteria for performing a search to identify a match, [0250-0271 describes the ability to use the interface to determine a degree to which different results are found that match the designated criteria and the ability to select from those output results as is illustrated in at least Figs. 26A-B, the search result displays can be output as any ranked list for any designated set of criteria so that the best match can be identified). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to utilize rules for providing matches between supplier and demanders so that a selection can be made to include techniques for ranking or ordering results from least to greatest, smallest to largest, etc. because by ranking the results in the display, the combination enables the user to most easily identify the best match results from the search performed using the designated criteria.
As per Claims 14-15 and 21 the limitations are substantially similar to those set forth in claims 6-9 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 6-9 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

                                                                                                                                                                                                   /STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623